Citation Nr: 1437308	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  07-23 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis, right shoulder, effective prior to July 19, 2011, and 20 percent, effective July 19, 2011. 

2.  Entitlement to an initial compensable evaluation for residuals of fracture, right clavicle. 

3. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD. 

4. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for tinea pedis and tinea cruris. 

5. Entitlement to service connection for polymorphous light eruption (PLE). 

6.  Entitlement to service connection for scars, residuals of a shrapnel wound to the right leg. 

7.  Entitlement to service connection for bilateral hearing loss. 

8.  Entitlement to service connection for residuals of malaria.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active duty from June 1968 to June 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania. 

In February 2004, the RO granted service connection for degenerative arthritis of the right shoulder, evaluated as 10 percent disabling, and residuals of a fracture of the right clavicle, evaluated as noncompensable.  In the same decision, the RO, in pertinent part, declined to reopen a previously denied claim of entitlement to service connection for tinea pedis and tinea cruris, and denied service connection for residuals of a shrapnel wound to the right leg, bilateral hearing loss, and residuals of malaria.  The RO denied service connection for a skin condition, including PLE, in June 2004. 

In an October 2006 rating decision, the RO, in pertinent part, again denied service connection for PLE and bilateral hearing loss.  The RO also declined to reopen a previously denied claim of entitlement to service connection for a nervous condition. 

In March 2009, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  

This case was previously before the Board in August 2009, at which time the Board remanded the claim for additional development.  Unfortunately the case is still not ready for appellate review.

The issues of entitlement to an increased rating for PTSD and service connection for disabilities of the back and neck have been raised by the record via an August 2013 statement from the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that the Veteran used VA Forms 21-22a, Appointment of Individual as Claimant's Representative, dated February 2009 and December 2009, to appoint W.J.G. as his representative pursuant to 38 C.F.R. § 14.630. Significantly, however, he was advised by VA correspondence dated October 2009 and April 2011 that W.J.G. was not accredited and that the Veteran could either proceed unrepresented, have W.J.G. go through the accreditation process, or select another representative.  W.J.G. also was notified of this information in April 2011.  

VA regulations allow for unaccredited individuals to representative claimants before VA on a one-time basis, however, under 38 C.F.R. § 14.630.  Individuals providing representation under 38 C.F.R. § 14.630 must file a statement signed by both the person providing representation and the claimant that no compensation will be charged or paid for the services.  To date, VA has not received a statement indicating that no fee will be charged or paid for representation by W.J.G.  Accordingly, the Board finds that W.J.G. is currently not the Veteran's representative within the provisions of Section 14, Title 38, United States Code.  However, the Board believes the Veteran intended to appoint W.J.G. as his representative, and that this matter should be clarified.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request he clarify whether he wants to appoint W.J.G., or a service organization, as his representative.  He should be advised that if he desires W.J.G. to be his representative, they must comply with 38 C.F.R. § 14.630 and file a statement signed by both the person providing representation and the claimant that no compensation will be charged or paid for the services.
 
2.  Thereafter, re-adjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative, if any, should be provided with a supplemental statement of the case and be given the opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



